DETAILED ACTION
 The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of invention group I, claims 9-15 and 21-27 per the restriction/election requirement dated 11/2/2020 in the reply filed on 12/30/2020 is acknowledged.  The traversal is on the ground(s) that
(1) there is no serious burden between different groups of invention;
(2) the groups are not independent and distinct as required by statute;
(3) different classifications as recited by the USPTO are not independent adequate grounds for restriction since some old applications having different classifications were not restricted. 
This is not found persuasive because,
(1) The invention groups require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one invention group would not likely be applicable to another;
(2) The invention groups subjected to the restriction/election requirement dated 3/7/18 are considered as related inventions being product and process of use. MPEP 806.05(h) states “Where two or more related inventions are claimed, the principal question to be determined in connection with a requirement to restrict or a rejection on the ground of double patenting is whether or not the inventions as claimed are distinct. If 
(3) Applicant’s argument is moot since no different classifications were provided in the restriction/election requirement dated 3/7/18. To the extent it may apply, while distinct inventions may require different field of search arising from different classifications for different invention groups, whether a restriction/election requirement is necessary is judged on a case-by-case base. Further different classifications is only one of the reasons which may create undue burden on the office. Other reasons include different electronic resources, different search queries and/or the prior art applicable to one invention group would not likely be applicable to another.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
  
Claims 9, 13-15, 21, 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Espie (US 20170343818) in view of Pretorius (WO 2009018875,  as evidenced by the machine translation), all of record.

    PNG
    media_image1.png
    516
    757
    media_image1.png
    Greyscale

Regarding claim 9, Espie teaches a head mounted display system (Figs. 1-3, with optical system as shown in Fig. 4) comprising:
an optical system (Fig. 4) including:
a microdisplay (1 in Fig. 4) disposed to emit image light in a direction away from a user of the head mounted display system (as seen in Fig. 4, the light is away from the user at P until reflected by 3);
one or more field lenses (L1, L2, L3, L4, L5) positioned to receive the image light from the microdisplay and form an intermediate image along a image plane of the one or more field lenses (image formed on any intermediate image plane of L1-L5); and
a freeform combiner (3, [43], “it is essential for the surface of the optical combiner to be a non-axisymmetric or "free-form" surface”) positioned to receive the image light and reflect the image light into an eye (P) of the user; and
a frame assembly ([32], “...mechanical support...”) to support the optical system on a head of the user with the freeform combiner aligned to the eye (as seen in Fig. 4, 3 aligned with P).


	However, in an analogous optics field of endeavor, Pretorius teaches (p.1, the paragraph under "HMD device", "...as a real curved intermediate image in an intermediate image area”, Figs. 1, 5, 9) an intermediate image is curved (image at 5 in Fig. 1, 5 or 9) and an image plane is a curved image plane (5 in Fig. 1, 5 or 9), and the curved image plane (5) is disposed between a combiner (4) and one or more field lenses (3).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the intermediate image is curved and the image plane is a curved image plane, and the curved image plane is disposed between the freeform combiner and the one or more field lenses as taught by Pretorius in the teaching of Espie for the purposes of providing more flexibility for product design and projecting image to a desired distance from the eye.

Regarding claim 13, Espie further teaches the head mounted display system of claim 9, wherein the frame assembly holds the microdisplay and the one or more field lenses proximate to a side of the head (Fig. 3, left or right side) of the user when the head mounted display system is worn by the user, and wherein the freeform combiner (3) is disposed in a field of view of the user when the head mounted display system is worn by the user.

Regarding claim 14, Espie further teaches the head mounted display system of claim 13, further comprising a second optical system, wherein a second microdisplay and a second one or more field lenses in the second optical system are disposed on an opposite side of the head mounted display system as the microdisplay and the one or more field lenses (as seen in Fig. 3, each set of Fig. 4 at left/right side covering left/right eye).

Regarding claim 15, Espie further teaches the head mounted display system of claim 9, wherein the freeform combiner is one of a reflective combiner (3), or a reflective Fresnel combiner, and wherein at least one side of the reflective Fresnel combiner is planar.

Regarding claims 21, and 25-27, mutatis mutandis, Espie in view of Pretorius teaches all the limitations as stated in claims 9 and 13-15 rejections above.

Claims 10-12 and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Espie in view of Pretorius, and further in view of Bittner (DE 102007046505, as evidenced by the machine translation), as evidenced by Takahashi (US 5793339), all of record.

Regarding claim 10, Espie in view of Pretorius teaches all the limitations as stated in claim 9. Espie further teaches the one or more field lenses (L1-L4) include: 
(e.g., L2+L3 doublet) with a first spherical surface (right surface of L2) and a third surface (left surface of L2+L3) opposite the first spherical surface; and 
a second field lens (e.g., L1) with a second spherical surface (left surface of L1) and a fourth surface (right surface of L1) opposite the second spherical surface, and wherein the first field lens (L2+L3) is optically disposed between the second field lens (L1) and the microdisplay (1), and the second field lens (L1) is optically disposed between the first field lens (L2+L3) and the freeform combiner (3).

	Espie in view of Pretorius does not teach the third surface is a freeform surface, the second surface is a spherical surface and the fourth surface is a toroidal surface, and a first abbe number of the first field lens is less than a second abbe number of the second field lens.
Absent any showing of criticality and/or unpredictability, having the third surface is a freeform surface would have been known to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by Espie ([44], “So as to prevent ... with one or more "free-form" surfaces...”), for the purposes of further minimizing the image aberration therefore improving image quality.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Espie in view of Pretorius by having the third surface is a freeform surface for the purposes of further minimizing the image aberration therefore improving image quality.
Further Absent any showing of criticality and/or unpredictability, having the second surface is a spherical surface would have been known to one of ordinary skill in 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Espie in view of Pretorius by having the second surface is a spherical surface for the purposes of easy manufacturing.
  
	Espie in view of Pretorius does not teach the fourth surface is a toroidal surface, and a first abbe number of the first field lens is less than a second abbe number of the second field lens.

    PNG
    media_image2.png
    685
    411
    media_image2.png
    Greyscale

([41], “The second lens 9 is toric one one side (surface F5)”, Fig. 1, see above).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the fourth surface is a toroidal surface as taught by Bittner in the teaching of Espie in view of Pretorius for the purposes of correcting astigmatism therefore improving image quality.

Espie in view of Pretorius and further in view of Bittner does not explicitly teach a first abbe number of the first field lens is less than a second abbe number of the second field lens.
Absent any showing of criticality and/or unpredictability, having a first abbe number of the first field lens is less than a second abbe number of the second field lens would have been known to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by Takahashi (cols. 18-26, Examples 1-12, e.g., col. 18, Example 1, abbe number of a first field lens 4 being 57.7, abbe number of a second field lens r4+r5 being 27.6), for the purposes of reducing aberrations.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Espie in view of Pretorius and further in view of Bittner by having a first abbe number of the first field lens is less than a second abbe number of the second field lens for the purposes of reducing aberrations.

Regarding claim 11, Espie further teaches the optical apparatus of claim 10, wherein a first vertex of the first field lens and a second vertex of the second field lens are aligned to optically center the one or more field lenses (Fig. 4, [62], “Doublet L2-L3 (centered)”, [59], “Lens L1 (centered)”).

Regarding claim 12, Espie further teaches the head mounted display system of claim 11, wherein the first field lens and the second field lens include plastic ([82], “plastic”).

Regarding claims 22-24, mutatis mutandis, Espie in view of Pretorius, and further in view of Bittner teaches all the limitations as stated in claim 10-12 rejections above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEN HUANG whose telephone number is (571)270-0234.  The examiner can normally be reached on M-F: 9:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE ALLEN can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 



/WEN HUANG/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        
wen.huang2@uspto.gov
(571)270-0234